Curia.

A certiorari is in nature of a writ of error; and removes, in contemplation of law, the record itself. This was held in Wolfe v. Horton, (3 Caines’ Rep. 86.) It follows, that the cause is here, on the return of the certiorari, in the same situation as to the appearance of the parties, and other incidents, as it stood in the Court below. And it proceeds here directly from the point at which it stopped below. The English practice appears to be different; but the practice of this Court has been settled ever since the case of Wolfe v. Horton.
Motion denied.